Cole, Judge:
These appeals to reappraisement bring for determination the proper dutiable value of certain wool cloth which was exported from Ottawa, Canada, and imported at the port of New York on different dates during the period from December 1941 to April 1942.
The merchandise was entered in United States dollars at the invoice unit values, plus 8 per centum Canadian sales tax. The invoice presented at that time contained nothing which indicated the currency in which the value was given. The appraiser found his value in United States dollars, acting on the assumption that the stated invoice prices were similarly figured.
It now develops from the only testimony offered in the case that, this was an erroneous assumption. The United States examiner, who passed the merchandise, testified that since the entries in question were made there have come to his attention the consular invoices which reveal that his original action was an inadvertence due to lack of proper information before the appraiser at the time.
In view of the fact the examiner is now satisfied that the invoice unit values represent Canadian dollars and that the Canadian sales tax does not apply to this merchandise, the dutiable value of the wool cloth in question should be made to coincide with his views. This court so directs. Judgment will be rendered accordingly.